Exhibit 10.37

SIXTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of April 2, 2007 (the “Effective Date”), is entered into by and among Channell
Commercial Corporation, a Delaware corporation (“Domestic Borrower”), Channell
Commercial Canada, Inc., an Ontario corporation (“Canadian Borrower”), Channell
Limited, a limited liability company incorporated under the laws of England and
Wales (“CLU”), Channell Commercial Europe Limited, a limited liability company
incorporated under the laws of England and Wales (“CCEL” and, together with CLU,
“UK Borrowers”, and, together with Domestic Borrower, Canadian Borrower and CLU,
“Borrowers”), Bank of America, N.A., as assignee of Banc of America Leasing and
Capital, LLC, successor-in-interest to Fleet Capital Corporation, as
Administrative Agent under the Loan Agreement referred to below (in such
capacity, the “Administrative Agent”), BABC Global Finance Inc., as assignee of
Fleet Capital Global Finance, Inc., as assignee of Fleet Capital Canada
Corporation, as Canadian Agent under the Loan Agreement referred to below (in
such capacity, the “Canadian Agent”), Bank of America, N.A., as
successor-in-interest to Fleet National Bank, London U.K. Branch, as UK Agent
under the Loan Agreement referred to below (in such capacity, the “UK Agent”),
and the Lenders party to the Loan Agreement referred to below, with reference to
the following facts:

RECITALS

A.            The Borrowers are party to the Loan and Security Agreement dated
as of September 25, 2002 (as heretofore amended, the “Loan Agreement”), with the
lenders party thereto from time to time (collectively, the “Lenders”), the
Administrative Agent, the Canadian Agent, and the UK Agent, pursuant to which
the Lenders have provided certain credit facilities to the Borrowers.

B.            Pursuant to the letter agreement dated as of July 25, 2006, by and
among the Administrative Agent, Domestic Borrower and Canadian Borrower, the
Administrative Agent consented to an intercompany loan by Domestic Borrower to
Bushmans Group Pty Limited (“Busman Tanks”), an affiliate of Domestic Borrower,
in an initial principal amount of $1,600,000, which loan was to mature on March
22, 2007 (such loan is hereafter referred to as the “Bushman Tanks Loan”). The
current outstanding principal amount of the Bushman Tanks Loan is $943,000.

C.            Pursuant to the Waiver and Fifth Amendment to Loan and Security
Agreement dated as of February 12, 2007, by and among the Borrowers, the
Administrative Agent, the Canadian Agent, the UK Agent and the Lenders, the
parties thereto agreed to amend the Loan Agreement to, inter alia,
(i) temporarily decrease the amount of Reserves established under the Loan
Agreement from $600,000 to $300,000 and (ii) temporarily decrease the Aggregate
Availability required pursuant to Section 8.2.18 of the Loan Agreement from
$1,500,000 to $500,000.

D.            The Borrowers have requested that the Lenders consent to an
extension of the maturity date of, and an increase in the principal amount of,
the Bushman Tanks Loan.

1


--------------------------------------------------------------------------------


E.             The Lenders are willing to consent to such amendments, subject to
the conditions hereof, including without limitation, (i) an increase in the
required Aggregate Availability to $1,500,000 and (ii) an increase in the amount
of the Reserves to $600,000.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, each of
the undersigned hereby agrees as follows:

1.             Defined Terms. Any and all initially capitalized terms used in
this Amendment without definition shall have the respective meanings specified
in the Loan Agreement.

2.             Increase of Reserves. Without limiting its right to impose
additional discretionary Reserves from time to time pursuant to Section 1.1.5 of
the Loan Agreement, as of the Effective Date, the Reserves heretofore
established by the Administrative Agent under the Loan Agreement shall be
increased from $300,000 to $600,000.

3.             Increase in Aggregate Availability Requirement. Section 8.2.18 of
the Loan Agreement is amended to read in full as follows:

“8.2.18 Aggregate Availability.

Permit Aggregate Availability to be less than $1,500,000.”

4.             Consent to Amendments to Bushman Tanks Loan. The Lenders hereby
consent to an amendment to the Bushman Tanks Loan in order to (a) increase the
aggregate outstanding principal amount from $943,000 to $1,193,000 and (b) to
extend the maturity date from March 22, 2007 to June 30, 2007.

5.             Amendment Fee. In consideration of the agreement of the Agents
and the Lenders to enter into this Amendment, Domestic Borrower hereby agrees to
pay to the Administrative Agent on the Effective Date, for the sole account of
the Domestic Lender, an amendment fee in the amount of $5,000 (the “Amendment
Fee”), which fee shall be deemed fully-earned and non-refundable once paid.
Domestic Borrower hereby acknowledges and agrees that the Administrative Agent
may effect payment of the Amendment Fee by charging the full amount thereof to
the Domestic Loan Account.

6.             Conditions Precedent. The effectiveness of this Amendment shall
be subject to the prior satisfaction of the following conditions:

(a)           This Amendment. The Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent, an original of this
Amendment, duly executed by the Borrowers, the Administrative Agent, the
Canadian Agent, and the UK Agent;

(b)           Intercompany Note. The Administrative Agent shall received, in
form and substance satisfactory to the Administrative Agent, an original amended
and restated intercompany note evidencing the Bushman Tanks Loan duly executed
by

2


--------------------------------------------------------------------------------


Bushman Tanks, along with an original endorsement allonge for such note, duly
executed by Domestic Borrower;

(c)           No Defaults. The Borrowers and all other Loan Parties shall be in
compliance with all the terms and provisions of the Loan Documents applicable to
such Person or its Property, and no Default or Event of Default shall have
occurred and be continuing;

(d)           Accuracy of Representations and Warranties. All of Borrowers’
representations and warranties contained herein shall be true and correct on and
as of the date of execution hereof; and

(e)           Payment of the Amendment Fee. The Administrative Agent shall have
received the Amendment Fee.

7.                                       Representations and Warranties.

(a)           Reaffirmation of Prior Representations and Warranties. Each
Borrower hereby reaffirms and restates as of the date hereof all of the
representations and warranties made by such Borrower in the Loan Agreement and
the other Loan Documents, which shall be true and correct in all material
respects, except to the extent such representations and warranties specifically
relate to an earlier date.

(b)           No Default. No Default or Event of Default has occurred and
remains continuing under any of the Loan Documents.

8.                                       Miscellaneous.

(a)           Reference to Loan Agreement. The Loan Agreement, each of the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Loan Agreement as amended hereby, are hereby amended so that
any reference therein to the Loan Agreement shall mean a reference to the Loan
Agreement as amended by this Amendment.

(b)           Loan Agreement Remains in Effect. The Loan Agreement and the other
Loan Documents remain in full force and effect and the Borrowers ratify and
confirm their agreements and covenants contained therein.

(c)           APPLICABLE LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE
AND TO BE PERFORMABLE IN THE STATE OF CALIFORNIA AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

3


--------------------------------------------------------------------------------


(d)           Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

[signature page follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

Channell Commercial Corporation,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Patrick E. McCready

 

 

Name:

Patrick E. McCready

 

 

Title:

CFO

 

 

 

 

 

 

Channell Commercial Canada Inc.,

 

 

an Ontario corporation

 

 

 

 

 

 

By:

/s/ William H. Channell, Jr

 

 

Name:

William H. Channell, Jr

 

 

Title:

President & CEO

 

 

 

 

 

 

Channell Limited,

 

 

a limited liability company incorporated

 

 

under the laws of England and Wales

 

 

 

 

 

 

By:

/s/ William H. Channell, Jr

 

 

Name:

William H. Channell, Jr

 

 

Title:

President & CEO

 

 

 

 

 

 

Channell Commercial Europe Limited,

 

 

a limited liability company incorporated

 

 

under the laws of England and Wales

 

 

 

 

 

 

By:

/s/ William H. Channell, Jr

 

 

Name:

William H. Channell, Jr

 

 

Title:

President & CEO

 

 

5


--------------------------------------------------------------------------------


 

Bank of America, N.A.,

 

 

(as assignee of Banc of America

 

 

Leasing and Capital, LLC, successor-

 

 

in-interest to Fleet Capital Corporation),

 

 

as Administrative Agent and as sole

 

 

Domestic Lender

 

 

 

 

 

 

By:

/s/ Matthew R. Van Steenhuyse

 

 

 

Matthew R. Van Steenhuyse

 

 

 

Senior Vice President & Portfolio Manager

 

 

 

 

 

 

Bank of America, N.A., Canada Branch

 

 

(successor to BABC Global Finance Inc.)

 

 

 

 

 

 

By:

/s/ Nelson Lam

 

 

Name:

Nelson Lam

 

 

Title:

Vice President

 

 

 

 

 

 

Bank of America, N.A.

 

 

(successor-in-interest to Fleet National Bank,

 

 

London U.K. Branch), as UK Agent and as UK

 

 

Lender

 

 

 

 

 

 

By:

/s/ Matthew R. Van Steenhuyse

 

 

 

Matthew R. Van Steenhuyse

 

 

 

Senior Vice President & Portfolio Manager

 

 

6


--------------------------------------------------------------------------------